.Medical Records.Report cr-00873- Se “idcteeriede Filed 05/20/20 Page 1 MORCIGLIO, RUBEN
ee OEE MRN: 844 28 51

DOB: May-14-1987

Printed: Feb-18-2020 13:22

 

 

 

Health issues:
Admitting Dx:
Chronic Dx:

RegAdmittingDx:

RegPrincipal Dx:
RegSecondary Dx:

Allergies:
No Known Allergies

Providers:
ED Nurse:

Patient Comments:

Visit Comments:
Financial Class:

 

Healthix Consent Obtained:

PSYCH EVALUATION/ HIP AND SHOULDER
PAIN

Difficulty controlling anger

H/O: depression

History of posttraumatic stress disorder (PTSD)
Encntr for general psychiatric exam, requested
by authority

PSYCH EVALUATION/ HIP AND SHOULDER
PAIN

PSYCH EVALUATION/ HIP AND SHOULDER
PAIN@Z046@

Post-traumatic stress disorder, unspecified
Anxiety disorder, unspecified

Personal history of other mental and behavioral
disorders

Gantalao, Evelyn
No

A01
SLF

 

Irritability and anger

Personal history of other mental
and behavioral disorders

Personal history of other mental
and behavioral disorders

Nursing

 

 
Medical Records Repedt cr-00873-VSis" isd tnravieds: Filed 05/20/20 Page 2MORCIGLIO, RUBEN

Printed: Feb-18-2020 13:22

MRN: 844 28 51
DOB: May-14-1987

 

 

 

 

 

 

 

 

Preferred Language:

Preferred Language:
Preferred Language English,

Triage Information:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ Triage Information Nurse Dufort, Geraldine saw MORCIGLIO, RUBEN at
10/10/18 22:23. The patient has a chief complaint of
PSYCH EVALUATION/ HIP AND SHOULDER PAIN and-was
triaged to a level 3. Patient was brought to treatment area.
Travel Assessment:
- Have you traveled outside the US inthe last No
21 days?
Quick Triage:
Arrival Info:
‘Mode of Arrival Walk In
- Accompanied by Self
Chief Complaint /Subjective:
‘ Chief Complaint /Subjective psych eval
Vital Signs:
1)ED VitalSigns/Assessment FS:
Date/Time Termperature _ Temperature _ Heart Rate Sp02 (Pulse : Respiratory
(C) degrees c Source; Ox)SpO2 ___ Rate, Patient
(Pulse Ox)(%) (bpm)
: Respiratory
: Rate, Patient
oe so (bpm)
10-Oct-2018 22:48 36.9 Oral; Oral : 93 100 | 18
: NIBP Systolic NIBP NIBP Mean
| Diastolic
120 69 | 85.9
Mental Status:
‘Mental Status: Alert
‘Alert to:: Person Place Time
Pain Screen:
‘ Are you having pain? No, Numeric Pain Score - 0
uses fAlllergen/Product eerie teense Last Modifiec
____.No Known Allergies 10-Oct-2018 22:50
‘Ihave updated or confirmed the items in the Yes
allergy manager
Assessment/Interventions:
Assessments/Interventions:
‘Breath Sounds: Clear

Past Medical & Social History:

Past Medical History and Past Surgical History:
‘ Past Medical History Comments: schizophrenia

“Mandatory Screenings:
Primary Medical Doctor Questions:

 

‘Does patient have a Primary Medical Doctor? Yes, has PMD, no changes required
-Medical Records,Report cr-00873- VSBwibdetineyiede | Filed 05/20/20 Page 3 MORCIGLIO, RUBEN
_— MRN: 844 28 51

Printed: Feb-18-2020 13:22 DOB: May-14-1987

 

 

 

Falls Risk Assessment - Adult:

Have you fallen 2 or-more times in the last 12 No
months?

- Are you afraid that you might fall because of No
balance or walking problem?

Abuse/Neglect/Violence:

- Any evidence of abuse/neglect/violence?: No

Reportable Condition:
‘Reportable Condition: No

Suicide Risk Screening:

Does the patient have an admission diagnosis or complaint related to a suicide attempt, emotional or
behavioral disorder? (Note - risk factors may include any history of suicide attempt, currently seeing a
therapist, provider, or psychiatrist for mental health, chronic pain, current or previous problem with
alcohol and/or drug use) No risk factors identified.

Triage Comments:
‘ Triage Comments: patient presents to ED requesting psych eval. Pt released from jail x 6 days ago and

has not been on meds, Denies SI, HI, AH, VH. Denies ETOH/drug use. Patient endorsed to CPEP, RN John.
Escorted with security and RN for safety.

Emergency Severity Index:
- ESI Level 3

Electronic Signatures:
Dindial, Melissa (Clinical Nurse T) (Signed 10-Oct-2018 22:52)

Authored: Preferred Language, Triage Information, Travel Assessment, Quick Triage,
Assessment/Interventions, Past Medical & Social History, Mandatory Screenings, Suicide Risk
Screening, Triage Comments, Emergency Severity Index

Last Updated: 10-Oct-2018 22:52 by Dindial, Melissa (Clinical Nurse 1)

 

 
Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20 Page 4 of 16
Medical Records Report i NewYork-Presbyterian MORCIGLIO, RUBEN
VET vGe Bootie: Ov OGRE UBS ANG Lon MRN: 844 28 51
Printed: Feb-18-2020 13:22 DOB: May-14-1987

        

 

 

 

 

 

 

 

 

Preferred Language:
Preferred Language English

(a)

Vital Signs/Pain Screen:
ED Triage Vital Signs:
10-Oct-2018 22:48

Temperature (C) degrees C: 36.9
Heart Rate! 93
Sp02 (Pulse Ox) SpO2 (Pulse Ox) (96): 100
Respiratory Rate, Patient (bpm) Respiratory Rate, Patient (bpm): 18
NIBP Systolic: 120
NIBP Diastolic: 69

“Dry Weight (kg):

111.13 kg

Past Medical History:

- Past Medical History Comments: schizophrenia, arthritis in hips
- Barriers to Learning: No Barriers

‘Past Surgeries: hip surgery 15 years ago

Screenings:
Suicide Risk Screening:
Does the patient have an admission diagnosis or complaint related toa suicide altempt, emotional or behavioral disorder? (Note - risk factors may include any

history of suicide attempt, currently seeing a therapist, provider, or psychiatrist for mental health, chronic pain, current or previous problem with alcohol

and/or drug use) No risk factors identified 4

Elder Abuse Assessment:
Ave there signs/symptoms or suspicion that make you as the clinician concerned for the safety of the elder adult? No.

child Abuse Assessment:
Are there signs/symptoms of suspicion that make you as the clinician concerned for the safety of the child? No.

Sexual Assault Assessment:

Are there signs/symptoms or suspicion that make you as the clinician concerned for sexual assault? No.

Intimate Partner Violence Assessment:

Are there signs/symptoms or suspicion that make you as the clinician concerned for intimate partner violence? No.

Alcohol/Tobacce:
» Alcohol/Drug Use: *Uses marijuana.

* Tobacco Use/ Smoking StaLus Current Every Day Smoker.

Nutritional Screen:
Has the adult patient experienced unintentional weight change >= 10 pounds over the past 6 months? No.

Does the adult or pediatric patient have any non-healing wounds and/or pressure injuries? No.
Isolation Precautions:
Isolation: No

Falls Risk Assessment:
-Fall Risk Factors: Behavioral characteristics requiring supervision

‘Falls Risk: No

 

FALL RISK-Complete All Items:

 

 

‘Fall(s} in past 7 days 0-No
“Impaired mobility and does not use Assistive Device. ONo
Meds: Taking 1 or more sedatives 0-No

- Gender = Male 3-Yes
 

\
\

Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20 Page 5 of 16

Medical Recurds Report _. NewYorls-Presbyter MORCIGLIO, RUBEN

Pres
\ a oe MRN: 844 28 51
Printed: Feb-18-2020 13:22 | DOB: May-14-1987

  

ign

    

 

 

 

‘Tupe ied Cognition, 0-No

“Risk fy BLEEDING and/or FRACTURE from eg, 0-No
antic: ‘aglant/ antiplatelet therapy, coagulopathy, decreased
plateivts-e.g.uremia
“Other Rik Factors 0-NO
‘Total Fa: 1 Risk Score 3
-Fall-injury Risk Level Low Fall-Injury risk = 6 or less

Fall Prever:‘ion Safety Measures:
‘Fall Preverition Safety Measures Orientation to immediate surroundings Use of non-skid socks/shoes Keep floor dry and

free of barriers Round on patient every 30 minutes and PRN

Nursing Asse!sments:

Psychiatric Wusing Assessment:

‘Hygiene/ Growing Adequate

‘Physical Appesrance: Distinguishing features Body build Posture
. Distinguishing features: groomed

- Body Build: m: dium

 

’

*Posture:: comfc ‘table
* Cognitive Funct/oning: Orientation, Level of Consciousness, Memory
- Orientation: Peron, Place Time

* Person: Yes

“Place: Yes

‘Time: Yes

Level of Conscious ness: Alert Responsive

‘Memory: Remote jecent Immediate

“Eye Contact: Good |

‘Behavior: Apathetic!

: Activity: Normal \

Affect: Reactive

* Mood: Euthymic

* Speech: Coherent

+ Thought Process: Goa! Directed

‘Thought Content: Hall-inations Delusions Suicidal Homicidal
‘Hallucinations: denies |

“Describe hallucination: ‘lenies

-Delusions: Not evident 4

* Describe delusion: not evident

* Suicidal Ideation/Plan: dijiies

Homicidal Ideation/Plan: lenies

‘History of Assaultive/Violint behavior: denies

‘Criminal History: hx of inci fation *5 years

Alerts:
“ID Band; Yes

Home Medications Review!
Home Medications Review (OM 2):

Launch Outpatient Medication ieview (OMR).

Home Medications have been re: iewed and saved as Complete.

Allergies:

 

All: rgen/Product Last Modified

‘ 10-Oct-2018 22:50

 

 

 

 

 

 

 
Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20 Page 6 of 16
MORCIGLIO, RUBEN

Medical Records Report | RewYork-Presbyte

ign
wy The Urowe nba

ty Boseiiebor Cohn 2 yi

    

MRN: 844 28 51

Printed: Feb-18-2020 13:22 DOB: May-14-1987

 

 

 

Nursing Plan:
-Nursing Plan:

1. Orient pt. to unit and surroundings.
2. Provide pt. with information and resources for further treatment.

3, Address pt. concerns in a prompt and appropriate manner.

Electronic Signatures:

Luu, Jonathan (Clinical Nurse 3} (Signed 10-Oct-2018 23:18)

Authored: Preferred Language, Vital Sigus/Pain Screen, Past Medical History, Screenings, Nursing Assessments, Home Medications Review,
Allergies, Nursing Plan

Last Updated 10-Oct-2018 23:18 by Luu, Jonathan (Clinical Nurse

References:
1. Data Referenced From "ED Adult Pre-Assessment Note" 10/10/2018 10:50 PM

 

 
 

Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20 Page 7 of 16

Medical Records Report #-Presbyterian . MORCIGLIO, RUBEN

MRN: 844 28 51
Printed: Feb-18-2020 13:22 DOB: May-14-1987

: New Yor:

    

 

 

 

 

 

 

 

Preferred Language:
Preferred Language English

()

Date/Time of Evaluation:

‘Time Seen by Me (Military Time):: 11-Oct-2018 03:12

Psychiatric Evaluation:

IP/CC/HPI;

‘Identifying Information: This is  31yo M living with mother, 8yo son (with mom in PA), released from Upstate Prison 5 days ago {incarcerated x 1+ year for
parole violation without meds), with history of depression, anxiety, PTSD and anger/impulsivity when off medications, now presents brought in by self sent by
parole officers for psychiatric evaluation and commection to care.

‘Domicile: Private Home

Chief Complaint: “My parole officer told me to come for'a psych evaluation"

‘History. of Presenting Illness:

Patient reports history of depression, anxiety, PTSD and impulsive anger, previously treated with seroquel, depakote and remeron (does not know dosages).

Denies prior psychiatric hospitalizations or substance abues. He was on his medications when he was sent to Rikers over 1 year ago for a parole violation (says he

was "on the run" for 24 months and go turned in}. However when he was transferred to Upstate Prison they did not continue his medications, leading him to "get

into fights" with impulsive anger, and to be depressed, with 1 suicide attempt via wrist cutting while in solitary confinement. He is feeling more "hopeful" since

release from prison 5 days ago, not currently feeling depressed, but would like to restart his medications and be connected to care.

 

review of symptoms: denies substance use, suicidal ideation/homicidal ideation, auditory and visual hallucinations ever, previous manic symptoms.

Suicidality:
in the last 48 hours/1 month, were things ever so bad that you had thoughts that life was not worth living or that you would be better off dead? No.

In the last 48 hours/1 month have you had thoughts of suicide? No.
Does the patient have access to a firearm? No.

Does the patient appear to be answering questions honestly and fully? Yes.

Current Medications:

* Gutpatient Medication Status not yet specifled

Past Psychiatric History:
Treatment Course and Response: PTSD
Depression

Anxiety

1 prior suicide attempt via wrist cutting while incarcerated

No current psychiatric treatment

Most recent medications 1 yr ago: depakote, remeron, seroquel (dosages unknown), last prescribed at Rikers.

Additional Social History:

- Additional Social History;

From NY, lives with mother since relase from prison 5 days ago. Incarcerated for »1 year, first at Rikers, then at Upstate Prison. Has 8yo son who lives in PA.
Unemployed.

Past History of Suicidality:

Yes.

suicide attempt via wrist cutting while in solitary confinement.

Past History of Violence:

Yes.

fighting in prison when off meds.

 

Past. Hi: I 7

Yes.
Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20 Page 8 of 16
Medical Records Report .. NewYork-Presbyterian MORCIGLIO, RUBEN

me Tar univ abot MRN: 844 28 51
Printed: Feb-18-2020 13:22 DOB: May-14-1987

    

 

   

 

incarcerated multiple times, most recently x 1+ year for parole violation.

Allergies:
No Known Allergies:

Medical History:
‘Past Medical History: Non-contributory

Physical Exam:

“Physical Exam done by ED MD No...

- General: NAD Non toxic

Eyes: PERRLA

“CV: RRR Nomurmurs No gallops No rubs
“Lungs: CTA No wheezes No rhonchi No rales

‘GE Soft Non-tender ,

-MSKL - Head/Neck: Atraumatic

“ MSKL. - Ext: FROM

“Neuro: Alert Gait WNL Cranial nerves I-XII intact

Substance Abuse/Dependence:
-Drug/Alcobol Assessment: denies

Mental Status Exam:

General Appearance: adequate,
Hygiene: adequate.

Grooming: appropriate.
Attention: good,

Attitude: cooperative.

Activity: normal.

Speech: normal.

Mood: "good".

Affect: full.

Thought Process: goal directed.
Thought Content-Delusions: not evident. Homicidal Ideation: not present.
Suicidal Ideation: not present.

Perceptions-Hallucinations: not evident.

Cognitive Exam:

‘ Orientation: Person, Place, Time

Formulation:

This is a 31yo M living with mother, 8yo son (with mom in PA), released from Upstate Prison 5 days ago (incarcerated x 1+ year for parole violation without meds),
with history of depression, anxiety, PTSD and anger/impulsivity when off medications, now presents brought in by self sent by parole officers for psychiatric

evaluation and cormection to care.

 

 
Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20 Page 9 of 16 :

Medical Records Report wi Ne MORCIGLIO, RUBEN
“I MRN: 844 28 51
Printed: Feb-18-2020 13:22 DOB: May-14-1987

 
 

 

 

 

 

On exam, pt is euthymic, calm, not endorsing any psychiatric symptoms, but requesting connection to care and restarting his previous medications, which he said

helped him to coritrol impulsive agressive behavior. Given his recent discharge from prison, he is relatively high risk and would benefit from connection to care.

Will hold overnight for appropriate referrals,

Diagnosis:
Diagnosis: Difficulty controlling anger

History of posttraumatic stress disorder (PTSD)

H/O: depression.

Initial Treatment Plan:
Medication Plan - defer starting medications, will attempt to get medication list from rikers if possible
-will require connection to outpatient care

no indication for 1:1.

Attending Attestation:
Attending Attestation:
Time Seen (Military Time): 05:52 Date: 11-Oct-2018.

Isaw and evaluated the patient and reveiwed the notes of (resident's name): Dr. Harrington-Knopf. | agree with the history, physical exam and medical decision
making with the following additions/exceptions/observations: 31yo male, living with mother, father of an 8yo son (with mom in PA), released from Upstate

Prison 5 days ago (incarcerated x 1+ year for parole violation without meds), with history of depression, anxiety, PTSD and anger/impulsivity when off

medications, BIB self sent. by parole officers for psychiatric evaluation and connection to care to restart his previous medication.

Given his recent discharge from prison and not being on his medication for 5 days he is relatively high risk and would benefit from commection to care. Will hold

overnight for appropriate referrals in the AM.

Electronic Signatures:
Bashayan, Omar (MD) (Signed 11-Oct-2018 05:56)
Authored: Attending Attestation

Harrington-Knopf, Jennifer Suzanne (MD) (Signed 11-Oct-2018 03:27)

Authored: Preferred Language, Date/Time of Evaluation:, Psychiatric Evaluation

Last Updated: 11-Oct-2018 05:56 by Bashayan, Omar (MD)

References:

1. Data Referenced From “ED Psych Nursing Assessment" 10/10/2018 11:10 PM

 

 
Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20 Page 10 of 16

Medical Records Report . NewYork-Presbyterian MORCIGLIO, RUBEN
~“ The Universny Hosa or Ce: aang Conrett MRN: 844. 28 54
Printed: Feb-18-2020 13:22 DOB: May-14-1987

 

 

 

 

 

 

 

 

Preferred Language:
1
Preferred Language English

)

Progress Note:
Progress Note:
* Social Work Intervention Collateral Information

‘Comment:
CPEP SW NOTE;
Writer reviewed the pt’s clinical data and discussed the pt’s case this AM rounds.

Writer attempted to phone pt’s reported parole office, Ms. Nunes (718-402-5320,) Phone rang for two minutes without the option

to leave a vin.

CPEP NP updated.

Electronic Signatures:
Rastelli, Vito (Social Worker) (Signed 11-Oct-2018 12:03)

Authored: Preferred Language, Progress Note

Last Updated: 11-Oct-2018 12:03 by Rastelli, Vito (Social Worker)

References:

1. Data Referenced From "ED Psych Resident/NP Initial Evaluation" 10/11/2018 03:11 AM

 

 
Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20

Page 11 of 16
Medical Records Report

MORCIGLIO, RUBEN
_ MRN: 844 28 51
Printed: Feb-18-2020 13:22

DOB: May-14-1987

 

_) NewYork-Fresbyterian

y OOLNBL OF

     

   

 

 

 

 

 

 

Date/Time of Evaluation:

- Time Seen by Me (Military Time):: 11-Oct-2018 13:00

Interval History:
‘Interval History:

Chart reviewed. Case discussed with Dr. Fuchs, psychiatric MD attending. Please see prior notes and chart for further details. in brief, as per prior notes, thisis a

\ 31yo M living with mother, 8 year-old son (with mom inPA), released from Upstate Prison 5 days ago (incarcerated x 1+ year for parole violation without meds),
with history of depression, anxiety, PTSD and anger/impulsivity when off medications, now presents brought in by self sent by parole officers for psychiatric
evaluation and conmection to care."reports history of depression, anxiety, PTSD and impulsive anger, previously treated with seroquel, depakote and remeron.
(does not know dosages), Denies prior psychiatric hospitalizations or substance abues. He was on his medications when he was sent to Rikers over 1 year ago fora
parole violation (says he was "on the run" for 24 months and go turned in). However when he was transferred to Upstate Prison they did not continue his

medications, leading him to "get into fights" with impulsive anger, and to be depressed, with 1 suicide attempt via wrist cutting while in solitary confinement. He

is feeling more "hopeful" since release from prison 5 days ago, not currently feeling depressed, but would like to restart his medications and be connected to
care,"

Patient remained in behavioral control. No behavioral issues overnight, Today, on exam, he is calm and covepartive. He reports has been incarcerated and then
transferred to another prison, and has not been on medications since 12/2017. He states when transferred to another prison stopped taking medications becuase
of the stigma in prison for people who are taking psychiatric medications, He admits to “smoking a lot’ of pot while in prison". He is now interested in getting
back to treatment and is asking for referral to outpatient clinic, and substance abuse clinic. He contimie sto deny any psychiatric issues at this time. He states he

is hopeful will get help. He denies depressive neurovegetative symptoms, denies manic symptoms, denies psychotic symptoms, he denies suicidal ideation /
\

homicidal ideation / auditory hallucinations / visual hallucinations / paranoid ideation. He is requesting referrals to outpatient care.

: Vital Signs:
ED Triage Vital Si ain Assessment:
ED Psych Vital Signs/Assessment FS:
10-Oct-2018 23:10
Dry Weight (kg) Dry Weight (kg): 111.13
11-Oct-2018 10:49
: Temperature (C} degrees C:36.4
Heart Rate: 82
Respiratory Rate, Patient (bpm) Respiratory Rate, Patient (bpm): 18
$p02 (Pulse Ox) 5pO02 (Pulse Ox) (5): 97
\ NBBP Systolic: 128
: NIBP Diastolic: 76
; BP Means of Measurement: Automatic
Position: Standing
\ Mental Status:
' Mental Status:

General Appearance/Behaviors/Physical/Speech: Fairly groomed male with good eye contact, calm controlled, no psychomotor agitation / no psychomotor
retardation, Speech; normal rate, volume and prosody.

Mood: "Good, hopeful".
\ Affect: full.
Thought pattern/process; goal-directed.

Thought content: denies delusions.

 

Perception: Denies auditory or visual hallucinations and does not appear to be responding to internal stimuli

 

Suicidal Ideation/Homicidal ideation: Denies suicidal ideation passive or active or homicidal ideation.
Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20 Page 12 of 16

Medical Records Report _./ NewYork-Pre MORCIGLIO, RUBEN
wy Fnewans MRN: 844 28 51
Printed: Feb-18-2020 13:22 DOB: May-14-1987

 

   

ear x

 

 

 

Insight and Judgement: Fair as he is help secking,

Impulse Control: In good behavioral control while in the emergency department.

Cognition: grossly intact.

Formulation:

Formulation:

31yo M living with mother, 8yo son (with mom in PA), released from Upstate Prison 5 days ago (incarcerated x 1+ year for parole violation without meds), with
history of depression, anxiety, PTSD and anger/impulsivity when off medications, now presents brought in by self sent by parole officers for psychiatric
evaluation and connection to care. On exam, patient is euthymic, calm, not endorsing any psychiatric symptoms, but requesting connection to care and restarting
his previous medications, which he said helped him to control impulsive agressive behavior in the past. Given his recent discharge from prison, heis relatively
high risk and, would benefit from connection to care. He was held overnight. No behavioral issues overnight, remained in behavioral control; On re-exam,
continues to deny suicidal ideation / homicidal ideation / auditory hallucinations / visual hallucinations / parancid ideation, and requesting referrals to

outpatient clinics.

Diagnosis; History of posttraumatic stress disorder (PTSD)

H/0: depression.

Treatment Plan:
‘Treatment Plan; -Follow-up with your appointment at The Argus Community Program on 10/18/2018 at 3:00 PM
Argus Outpatient Program
507 West 145th Street
New York, NY 10031
Central Intake: (212) 234-1660

-Feel free to use walk-in mental health services at the Metropolitan Hospital Outpatient psychiatry clinic (see paperwork attached to your discharge summary):
Located on the first floor of the Behavioral Health Pavilion, at Second Avenue and 99th Street, the Walk-in Evaluation unit provides individuals with mental
health assessments to determine what treatment best suits their needs. The unit is open weekdays from 8:30 a.m. to 5 p.m. Individuals requiring service after 5
p.m, or on weekends or holidays can seek assistance at the Psychiatric Emergency Room, located in the Hospital’s Main Building, in Room 1A19. For more

information, call 212-423-6528 or 212-423-6529.

-Feel free to explore handout regarding The Osborne Association services (see paperwork attached to your discharge summary) for formerly incarcerated

individuals.

Attending Attestation:
Attending Attestation:
Time Seen (Military Time); 14:07 Date: 11-Oct-2018.

Dis e Information:

“No Current Medications as of 10-Oct-2018 23:18 documented in Structured Notes

*No Current Medications as of 10-Oct-2018 23:18 documented in Structured Notes

Medication Reconciliation:

*T have made a good faith effort to review this patient’s home medications. In addition, I have reviewed all medications given during this visit and all new

prescriptions.

LSTOP: Prescription Monitoring Program
3, lam not entering a prescription for any schedule IL, IH or IV drugs to this patient.

NYP E-STOP:
This patient is at NewYork-Presbyterian Hospital. Practitioners who have or will prescribe, order or administer Schedule I, I, or IV controlled substances for
this patient for use during this ED visit or, if admitted on the premises as a result of this visit, are not required to consult the NY$ Prescription Monitoring

Program (PMP) Registry.

 

ly Pertinent Events During This ER Visit:
Restraint: No.

 

 
Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20 Page 13 of 16
Medical Records Report .. NewVork-Presbyterian MORCIGLIO, RUBEN
~ tospinal of Calunibia and Comet MRN: 844 28 54
Printed: Feb-18-2020 13:22 DOB: May-14-1987

 

 

 

 

Seclusion: No.

Adverse Drug Reaction: No.
Assault: No.

Self-Harm: No.

Final Disposition:

Disposition: Discharged.

‘Tox Home ,

“ED Follow up Instructions:

NewYork Presbyterian Hospital/Columbia University Medical Center would like to thank you for allowing us to assist you with your healthcare needs.

Please Follow-up with your appointment at The Argus Community Program on 10/18/2018 at 3:00 PM
Argus Outpatient Program

507 West 145th Street

New York, NY 10031

Central Intake: (212) 234-1660

Feel free to use walk-in mental health services at the Metropolitan Hospital Outpatient psychiatry clinic (see paperwork attached to your discharge summary):
Located on the first floor of the Behavioral Health Pavilion, at Second Avenue and 99th Street, the Walk-in Evaluation unit provides individuals with mental
health assessments to determine what treatment best suits their needs. The unit is open weekdays from 8:30 am. to 5 p.m. Individuals requiring service after 5
p.tn. or on weekends or holidays can seek assistance at the Psychiatric Emergency Room, located in the Hospital’s Main Building, in Room 1419, For more

information, call 212-423-6528 of 212-423-6529.

Feel free to explore handout regarding The Osborne Association services (see paperwork attached to your discharge surmmary) for formerly incarcerated

individuals.

Electronic Signatures:

Fuchs, Brian (MD) (Signed 11-Oct-2018 14:07)

Authored: Attending Attestation, Discharge Information
Miller, Ammona B (NP) (Signed 11-Oct-2018 13:40)

Authored: Date/Time of Evaluation, Interval History, Vital Signs, Mental Status, Formulation, Treatment Plan

Last Updated: 11-Oct-2018 14:07 by Fuchs, Brian (MD)

 

 
Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20 Page 14 of 16

Medical Records Report .. NewVorl- Presbyterian . MORCIGLIO, RUBEN
Rg we MRN: 844 28 51

Printed: Feb-18-2020 13:22 DOB: May-14-1987

   

 

 

 

 

 

 

 

Preferred Language:
Preferred Language English '

a)

Progress Note:

Progress Note:

‘Social Work Intervention Discharge Planning
‘Comment:

CPEP SW NOTE:
Writer reviewed the pt’s clinical data and discussed the pt’s case the AM rounds,
Pt is slated for DC.

DC PLAN:

Follow-up with your appointment at The Argus Community Program on 10/18/2018 at 3:00 PM

Argus Outpatient Program
507 West 145th Street

New York, NY 10031

Central Intake: (212) 234-1660

Feel free to use walk-in mental health services at the Metropolitan Hospital Outpatient psychiatry clinic (see paperwork attached
to your discharge surrunary): Located on the first floor of the Behavioral Health Pavilion, at Second Avenue and 99th Street, the
Walk-in Evaluation unit provides individuals with mental health assessments to determine what treatment best suits their needs.
The unit is open weekdays from 8:30 a.m. to 5 p.m. Individuals requiring service after 5 p.m. or on weekends-or holidays can seek

assistance at the Psychiatric Emergency Room, located in the Hospital’s Main Building, in Room 1A19. For more information,

call |212-423-6528| or j212-423-6529.

-Feel free to explore handout regarding The Osborne Association services (see paperwork attached to your discharge summary) for

formerly incarcerated individuals,

CPEP NP updated,

Electronic Signatures:

Rastelli, Vito (Social Worker) (Signed 11-Oct-2018 13:30)

Authored: Preferred Language, Progress Note

Last Updated: 11-Oct-2018 13:30 by Rastelli, Vita (Social Worker)

References:
1. Data Referenced From "ED Psych Social Services Progress Note" 10/11/2018 12:02 PM

 

 
Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20 Page 15 of 16

Medical Records Report i NewVork-Presbyterian MORCIGLIO, RUBEN
eee MRN: 844 28 51
Printed: Feb-18-2020 13:22 DOB: May-14-1987

   

 

 

 

 

 

 

 

 

 

Preferred Language:
1
Preferred Language English

@

Time:
Time of Discharge/ Transfer; 14:35

‘ Temperature (C): 36.5 degrees C
‘Temperature Source: Oral

‘Heart Rate: 79

“Respiratory Rate, Patient (bpm): 18
+Sp02 (Pulse Ox): 100

* 02 Source: Room air

- NIBP Systolic: 121

‘NIBP Diastolic: 80

‘Source: Cuff LA

‘BP Means of Measurement: Automatic
‘Position: Sitting

“NIBP Meam: 93 mm Hig

Disposition:

‘Disposition: Discharged @)

‘Tox Home

‘ED Follow up Instructions:

NewYork Presbyterian Hospital/Columbia University Medical Center would like to thank you for allowing us to assist you with your healthcare needs.

Please Follow-up with your appointment at The Argus Community Program on 10/18/2018 at 3:00 PM
Argus Outpatient Program.

507 West 145th Street

New York, NY 10031

Central Intake: (212) 234-1660

-Feel free to use walk-in mental health services at the Metropolitan Hospital Outpatient psychiatry clinic (see paperwork attached to your discharge summary):
Located on the first floor of the Behavioral Health Pavilion, at Second Avenue and 99th Street, the Walk-in Evaluation unit provides individuals with mental
health assessments to determine what treatment best suits their needs. The unit is open weekdays from 8:30 am. to 5 p.m. Individuals requiring service after 5
p.m. or on weekends or holidays can seek assistance at the Psychiatric Emergency Room, located in the Hospital’s Main Building, in Room 1A19, For more

information, call 212-423-6528 or 212-423-6529.

Feel free to explore handout regarding The Osborne Association services (see paperwork attached to your-discharge summary) for formerly incarcerated

individuals. 2

Discharge/ Transfer with:
‘Discharge Transportation Mode Walking

Discharge/ Transferrerd with:
Discharged/Transferred with: Family/Significant other with girlfriend
‘Personal belongings: given

Prescription Given;

Medications:

* patient Currently Takes Medications as of 14-Oct-2018 14:09 documented in Structured Notes
SEROquel 50 mg oral tablet: 1 tab(s) orally once a day (at bedtime) x 10 days -*Route Not Applicable - Indication: mood stability, Status: Active,
Quantity: 10, Refills: None

Patient Instructions:

Discharge Follow up Plan:

*ED Follow up Instructions:

NewYork Presbyterian Hospital/Columbia University Medical Center would like to thank you for allowing us to assist you with your healthcare needs.

 

 
Case 1:18-cr-00873-VSB Document 49 Filed 05/20/20 Page 16 of 16 —
Medical Records Report _ NewVork-Fresbyterian MORCIGLIO, RUBEN

LEE LLL ELS MRN: 844 28 51
Printed: Feb-18-2020 13:22 DOB: May-14-1987

 

 

 

 

 

 

 

Please Follow-up with your appoiritment at The Argus Community Program on 10/18/2018 at 3:00 PM

Argus Outpatient Program
507 West 145th Street

New York, NY 10031

Central Mtake: (212) 234-1660

eel free to use walk-in mental health services at the Metropolitan Hospital Outpatient psychiatry clinic (see paperwork attached to your discharge summary):
Located on the first floor of the Behavioral Health Pavilion, at Second Avenue and 99th Street, the Walk-in Evaluation unit provides individuals with mental
health assessments to determine what treatment best suits their needs. The unit is open weekdays from 8:30 a.m. to 5 p.m. Individuals requiring service after 5
p.m, or on weekends or holidays can seek assistance at the Psychiatric Emergency Room, located in the Hospital’s Main Building, in Room 1A19, For more

information, call 212-423-6528 or 212-423-6529,

eel free to explore handout regarding The Osborne Association services (see paperwork attached to your discharge summary) for formerly incarcerated
individuals.
‘Comments: condition stable , d/c'd with instructions including where to get his meds, verbalized understanding, personal belongings given , escorted to area d

bathroom to change , left ambulatory and in no distress accompanied by his girlfriend.

St its
The above instructions have been explained and given to me. I have also received the discharge natice on behalf of myself as the patient or as the representative

of the patient.

Dis e Patient:

Discharge Patient Yes.

Electronic Signatures:

Gantalao, Evelyn (Clinical Nurse I} (Signed 11-Oct-2018 14:47}

Authored: Preterred Language, Discharge Note, Prescription Given, Patient Instructions, Discharge Patient

Last Updated: 11-Oct-2018 14:47 by Gantalao, Evelyn (Clinical Nurse 1)

References:
1, Data Referenced From "ED Psych Social Services Progress Note" 10/11/2018 01:24PM
2. Data Referenced From "ED Psych Resident/NP Adult Daily Progress Note" 10/11/2018 12:59 PM

 

 
